


Exhibit 99.1
[archnewlogo1.jpg]
 
Waterloo House, Ground Floor
 
100 Pitts Bay Road
 
Pembroke HM 08 Bermuda
 
 
 
441-278-9250
 
441-278-9255 fax
 
 
   PRESS RELEASE
 
CONTACT:
   NASDAQ Symbol ACGL
 
Mark D. Lyons
   For Immediate Release
 
Executive Vice President and
 
 
Chief Financial Officer



ARCH CAPITAL GROUP LTD. REPORTS 2014 FOURTH QUARTER RESULTS


HAMILTON, BERMUDA, February 10, 2015 -- Arch Capital Group Ltd. (NASDAQ: ACGL)
reports that net income available to Arch common shareholders for the 2014
fourth quarter was $209.7 million, or $1.60 per share, compared to $156.0
million, or $1.14 per share, for the 2013 fourth quarter, while after-tax
operating income available to Arch common shareholders was $150.2 million, or
$1.15 per share, for the 2014 fourth quarter, compared to $152.7 million, or
$1.12 per share, for the 2013 fourth quarter. For the year ended December 31,
2014, net income available to Arch common shareholders was $812.4 million, or
$6.02 per share, compared to $687.8 million, or $5.07 per share, for 2013, while
after-tax operating income available to Arch common shareholders for 2014 was
$617.3 million, or $4.58 per share, compared to $595.7 million, or $4.39 per
share, for 2013. All earnings per share amounts discussed in this release are on
a diluted basis.


The Company’s book value per common share was $45.58 at December 31, 2014, a
3.5% increase from $44.04 per share at September 30, 2014 and a 14.5% increase
from $39.82 per share at December 31, 2013. The Company’s after-tax operating
income available to Arch common shareholders represented an annualized return on
average common equity of 10.4% for the 2014 fourth quarter, compared to 11.7%
for the 2013 fourth quarter, and 11.1% for the year ended December 31, 2014,
compared to 11.7% for 2013. The Company’s net income available to Arch common
shareholders represented an annualized return on average common equity of 14.5%
for the 2014 fourth quarter, compared to 12.0% for the 2013 fourth quarter, and
14.6% for the year ended December 31, 2014, compared to 13.5% for 2013.


The following table summarizes the Company’s underwriting results, excluding
amounts related to the ‘other’ segment (i.e., results of Watford). Although the
Company owns approximately 11% of Watford’s common equity, it consolidates the
results of Watford in its financial statements, pursuant to generally accepted
accounting principles. All discussions of line items in this release exclude
amounts related to the ‘other’ segment. For segment results reflecting the
contribution of the ‘other’ segment, see pages 11 to 14 of the Company’s
Financial Supplement dated December 31, 2014.
 
Three Months Ended December 31,
 
Year Ended December 31,
(U.S. dollars in thousands)
2014
 
2013
 
% Change
 
2014
 
2013
 
% Change
 
 
 
 
 
 
 
 
 
 
 
 
Gross premiums written
$
1,069,932


 
$
955,199


 
12.0


 
$
4,760,394


 
$
4,196,623


 
13.4


Net premiums written
804,836


 
748,921


 
7.5


 
3,617,482


 
3,351,367


 
7.9


Net premiums earned
869,604


 
839,366


 
3.6


 
3,490,271


 
3,145,952


 
10.9


Underwriting income
114,300


 
128,318


 
(10.9
)
 
474,178


 
451,737


 
5.0


 
 
 
 
 
 
 
 
 
 
 
 
Underwriting Ratios
 
 
 
 
% Point Change
 
 
 
 
 
% Point Change
Loss ratio
52.8
%
 
51.7
%
 
1.1


 
53.0
%
 
53.4
%
 
(0.4
)
Acquisition expense ratio
18.4
%
 
18.8
%
 
(0.4
)
 
18.0
%
 
17.9
%
 
0.1


Other operating expense ratio
16.3
%
 
14.9
%
 
1.4


 
15.8
%
 
14.6
%
 
1.2


Combined ratio
87.5
%
 
85.4
%
 
2.1


 
86.8
%
 
85.9
%
 
0.9






1

--------------------------------------------------------------------------------








The following table summarizes, on an after-tax basis, the Company’s
consolidated financial data, including a reconciliation of after-tax operating
income available to Arch common shareholders, a non-GAAP measure, to net income
available to Arch common shareholders and related diluted per share results. See
‘Comments on Regulation G’ for a further discussion of after-tax operating
income or loss available to Arch common shareholders.
 
Three Months Ended
 
Year Ended
 
December 31,
 
December 31,
(U.S. dollars in thousands, except share data)
2014
 
2013
 
2014
 
2013
 
 
 
 
 
 
 
 
After-tax operating income available to Arch common shareholders
$
150,184


 
$
152,741


 
$
617,312


 
$
595,715


Net realized gains, net of tax
26,847


 
8,584


 
122,863


 
73,844


Net impairment losses recognized in earnings, net of tax
(3,837
)
 
(88
)
 
(30,150
)
 
(3,786
)
Equity in net income of investment funds accounted for using the equity method,
net of tax
2,252


 
5,309


 
19,235


 
35,738


Net foreign exchange gains (losses), net of tax
34,233


 
(10,541
)
 
83,157


 
(13,718
)
Net income available to Arch common shareholders
$
209,679


 
$
156,005


 
$
812,417


 
$
687,793


 
 
 
 
 
 
 
 
Diluted per common share results:
 
 
 
 
 
 
 
After-tax operating income available to Arch common shareholders
$
1.15


 
$
1.12


 
$
4.58


 
$
4.39


Net realized gains, net of tax
0.21


 
0.06


 
0.91


 
0.54


Net impairment losses recognized in earnings, net of tax
(0.03
)
 
—


 
(0.22
)
 
(0.03
)
Equity in net income of investment funds accounted for using the equity method,
net of tax
0.01


 
0.04


 
0.14


 
0.27


Net foreign exchange gains (losses), net of tax
0.26


 
(0.08
)
 
0.61


 
(0.10
)
Net income available to Arch common shareholders
$
1.60


 
$
1.14


 
$
6.02


 
$
5.07


 
 
 
 
 
 
 
 
Weighted average common shares and common share equivalents outstanding -
diluted
130,855,218


 
136,467,998


 
134,922,322


 
135,777,183





The Company’s investment portfolio continues to be comprised primarily of high
quality fixed income securities with an average credit quality of “AA/Aa2.” The
average effective duration of the Company’s investment portfolio was 3.34 years
at December 31, 2014, compared to 3.28 years at September 30, 2014. Including
the effects of foreign exchange, total return on the Company’s investment
portfolio was 0.85% for the 2014 fourth quarter, compared to 0.97% for the 2013
fourth quarter. Total return in the 2014 fourth quarter was primarily driven by
investment grade fixed income returns and strong returns on equities during the
period, partially offset by strengthening of the U.S. Dollar against the Euro,
British Pound Sterling and other major currencies on non-U.S. Dollar denominated
investments. Excluding the effects of foreign exchange, total return was 1.34%
for the 2014 fourth quarter, compared to 0.85% for the 2013 fourth quarter.


Net investment income for the 2014 fourth quarter was $72.6 million, or $0.56
per share, compared to $72.2 million, or $0.53 per share, for the 2014 third
quarter, and $67.1 million, or $0.49 per share, for the 2013 fourth quarter. The
annualized pre-tax investment income yield was 2.16% for the 2014 fourth
quarter, compared to 2.05% for the 2014 third quarter and 2.08% for the 2013
fourth quarter. Such yields reflect the effects of low prevailing interest rates
available in the market and the Company’s investment strategy, which puts an
emphasis on total return. Consolidated cash flow provided by operating
activities was $226.9 million for the 2014 fourth quarter, compared to $223.8
million for the 2013 fourth quarter.


In 2008, the Company provided $100.0 million of funding to Gulf Reinsurance
Limited (“Gulf Re”), a specialty reinsurer based in the Dubai International
Financial Centre which was founded jointly by Arch and Gulf Investment
Corporation (“GIC”). The Company accounts for its investment in Gulf Re, shown
as ‘investment in joint venture,’ using the equity method and records its equity
in the operating results of Gulf Re in ‘other income (loss).’ The Company
recorded a loss of $5.0 million in the 2014 fourth quarter and $14.1 million for
the year ended December 31, 2014 related to its investment in Gulf Re, primarily
resulting from a small number of large losses. The Company entered into a number
of strategic initiatives in the 2014 fourth quarter, including an agreement to
acquire complete ownership of Gulf Re, which is currently pending approval by
the Dubai Financial Services Authority. To further support Gulf Re’s business in
advance of the January 1 renewal season, the Company entered into a 90% whole

2

--------------------------------------------------------------------------------




account quota share retrocession arrangement of Gulf Re’s net liabilities and a
portfolio transfer of all of Gulf Re’s existing business (both unearned premium
and loss reserves), effective as of October 1, 2014.


On a pre-tax basis, net foreign exchange gains for the 2014 fourth quarter were
$34.5 million, compared to net foreign exchange losses for the 2013 fourth
quarter of $9.8 million. For both periods, such amounts were primarily
unrealized and resulted from the effects of revaluing the Company’s net
insurance liabilities required to be settled in foreign currencies at each
balance sheet date. Changes in the value of available-for-sale investments held
in foreign currencies due to foreign currency rate movements are reflected as a
direct increase or decrease to shareholders’ equity and are not included in the
consolidated statements of income.


The Company’s effective tax rate on income before income taxes was 2.5% for the
2014 fourth quarter and 2.7% for the year ended December 31, 2014, compared to
8.7% for the 2013 fourth quarter and 4.4% for 2013. The Company’s effective tax
rate on pre-tax operating income available to Arch common shareholders was 1.7%
for the 2014 fourth quarter and 2.4% for the year ended December 31, 2014,
compared to 8.3% for the 2013 fourth quarter and 4.8% for 2013. The 2013
effective tax rates reflected the recognition of a valuation allowance on a
deferred tax asset in the 2013 fourth quarter. The Company’s effective tax rates
may fluctuate from period to period based on the relative mix of income or loss
reported by jurisdiction and the varying tax rates in each jurisdiction.


During the 2014 fourth quarter, the Company repurchased 3.6 million common
shares for an aggregate purchase price of $202.2 million under its share
repurchase program. Since the inception of the share repurchase program through
December 31, 2014, ACGL has repurchased 118.1 million common shares for an
aggregate purchase price of $3.24 billion. At December 31, 2014, $887.1 million
of repurchases were available under the share repurchase program.


At December 31, 2014, total capital available to Arch of $7.03 billion consisted
of $800.0 million of senior notes, representing 11.4% of the total, $100.0
million of revolving credit agreement borrowings due in June 2019, representing
1.4% of the total, $325.0 million of preferred shares, representing 4.6% of the
total, and common shareholders’ equity of $5.81 billion, representing 82.6% of
the total. At December 31, 2013, total capital available to Arch of $6.55
billion consisted of $800.0 million of senior notes, representing 12.2% of the
total, $100.0 million of revolving credit agreement borrowings, representing
1.5% of the total, $325.0 million of preferred shares, representing 5.0% of the
total, and common shareholders’ equity of $5.32 billion, representing 81.3% of
the total.


The Company will hold a conference call for investors and analysts at 11:00 a.m.
Eastern Time on February 11, 2015. A live webcast of this call will be available
via the Investors section of the Company’s website at
http://www.archcapgroup.com. A telephone replay of the conference call also will
be available beginning on February 11, 2015 at 3:00 p.m. Eastern Time until
February 18, 2015 at midnight Eastern Time. To access the replay, domestic
callers should dial 888-286-8010 (passcode 22410429), and international callers
should dial 617-801-6888 (passcode 22410429).


Please refer to the Company’s Financial Supplement dated December 31, 2014,
which is available via the Investors section of the Company’s website at
http://www.archcapgroup.com. The Financial Supplement provides additional detail
regarding the financial performance of the Company. From time to time, the
Company posts additional financial information and presentations to its website,
including information with respect to its subsidiaries. Investors and other
recipients of this information are encouraged to check the Company’s website
regularly for additional information regarding the Company.


Arch Capital Group Ltd., a Bermuda-based company with approximately $7.03
billion in capital at December 31, 2014, provides insurance and reinsurance on a
worldwide basis through its wholly owned subsidiaries.

3

--------------------------------------------------------------------------------






Supplemental Information


Book Value Per Common Share
(U.S. dollars in thousands, except share data)
December 31,
2014
 
December 31,
2013
Calculation of book value per common share:
 
 
 
Total shareholders’ equity available to Arch
$
6,130,053


 
$
5,647,496


Less preferred shareholders’ equity
325,000


 
325,000


Common shareholders’ equity available to Arch
5,805,053


 
5,322,496


Common shares outstanding, net of treasury shares (1)
127,367,934


 
133,674,884


Book value per common share
$
45.58


 
$
39.82





(1)
Excludes the effects of 7,804,033 and 8,338,480 stock options and 447,073 and
443,710 restricted stock units outstanding at December 31, 2014 and December 31,
2013, respectively.



Investment Information
(U.S. dollars in thousands, except share data)
Three Months Ended
 
Year Ended
 
December 31,
 
December 31,
 
2014
 
2013
 
2014
 
2013
Components of net investment income (1):
 
 
 
 
 
 
 
Fixed maturities
$
65,978


 
$
63,376


 
$
257,387


 
$
249,833


Term loan investments (2)
4,902


 
5,069


 
21,521


 
20,608


Equity securities (dividends)
4,034


 
2,091


 
13,005


 
8,919


Short-term investments
244


 
86


 
904


 
1,259


Other (3)
7,122


 
4,924


 
28,803


 
19,710


Gross investment income
82,280


 
75,546


 
321,620


 
300,329


Investment expenses
(9,634
)
 
(8,451
)
 
(37,284
)
 
(33,110
)
Net investment income
$
72,646


 
$
67,095


 
$
284,336


 
$
267,219


Per share
$
0.56


 
$
0.49


 
$
2.11


 
$
1.97


 
 
 
 
 
 
 
 
Investment income yield, at amortized cost (1) (4):
 
 
 
 
 
 
 
Pre-tax
2.16
%
 
2.08
%
 
2.08
%
 
2.12
%
After-tax
2.03
%
 
1.96
%
 
1.94
%
 
1.98
%
Total return (1) (5):
 
 
 
 
 
 
 
Including effects of foreign exchange
0.85
%
 
0.97
%
 
3.21
%
 
1.28
%
Excluding effects of foreign exchange
1.34
%
 
0.85
%
 
4.26
%
 
1.13
%
 
 
 
 
 
 
 
 
Cash flow from operations (1)
$
226,948


 
$
223,820


 
$
997,815


 
$
850,868





(1)
Excludes amounts related to the ‘other’ segment.

(2)
Included in “investments accounted for using the fair value option” on the
Company’s balance sheet.

(3)
Includes income on other investments, funds held balances, cash balances and
other.

(4)
Presented on an annualized basis and excluding the impact of investments for
which returns are not included within investment income, such as investments
accounted for using the equity method and certain equities.

(5)
Includes net investment income, equity in net income or loss of investment funds
accounted for using the equity method, net realized gains and losses and the
change in unrealized gains or losses generated by the Company’s investment
portfolio. Total return is calculated on a pre-tax basis and before investment
expenses.




4

--------------------------------------------------------------------------------




Investment Information (continued)
(U.S. dollars in thousands)
December 31, 2014
 
December 31, 2013
 
Amount
 
% of Total
 
Amount
 
% of Total
 
 
 
 
 
 
 
 
Investable assets (1) (2):
 
 
 
 
 
 
 
Fixed maturities available for sale, at fair value
$
10,750,770


 
73.6


 
$
9,571,776


 
68.1


Fixed maturities, at fair value (3)
377,053


 
2.6


 
448,254


 
3.2


Fixed maturities pledged under securities lending agreements, at fair value
50,802


 
0.3


 
105,081


 
0.8


Total fixed maturities
11,178,625


 
76.5


 
10,125,111


 
72.1


Short-term investments available for sale, at fair value
797,226


 
5.5


 
1,478,367


 
10.5


Cash
474,247


 
3.2


 
434,057


 
3.1


Equity securities available for sale, at fair value
658,182


 
4.5


 
496,824


 
3.5


Other investments available for sale, at fair value
296,224


 
2.0


 
498,310


 
3.6


Other investments, at fair value (3)
889,253


 
6.1


 
773,280


 
5.5


Investments accounted for using the equity method (4)
349,014


 
2.4


 
244,339


 
1.7


Securities transactions entered into but not settled at the balance sheet date
(32,802
)
 
(0.2
)
 
(763
)
 
—


Total investable assets managed by the Company
$
14,609,969


 
100.0


 
$
14,049,525


 
100.0


 
 
 
 
 
 
 
 
Investment portfolio statistics (1):
 
 
 
 
 
 
 
Average effective duration (in years)
3.34


 
 
 
2.62


 
 
Average credit quality (Standard & Poor’s/Moody’s Investors Service)
AA/Aa2


 
 
 
AA-/Aa2


 
 
Embedded book yield (before investment expenses)
2.18
%
 
 
 
2.38
%
 
 



(1)
Excludes amounts related to the ‘other’ segment.

(2)
This table excludes the collateral received and reinvested and includes the
fixed maturities and short-term investments pledged under securities lending
agreements, at fair value.

(3)
Represents investments which are carried at fair value under the fair value
option and reflected as “investments accounted for using the fair value option”
on the Company’s balance sheet. Changes in the carrying value of such
investments are recorded in net realized gains or losses.

(4)
Changes in the carrying value of investment funds accounted for using the equity
method are recorded as “equity in net income (loss) of investment funds
accounted for using the equity method” rather than as an unrealized gain or loss
component of accumulated other comprehensive income.






5

--------------------------------------------------------------------------------




Selected Information on Losses and Loss Adjustment Expenses (1)
(U.S. dollars in thousands)
Three Months Ended
 
Year Ended
 
December 31,
 
December 31,
 
2014
 
2013
 
2014
 
2013
Components of losses and loss adjustment expenses incurred
 
 
 
 
 
 
 
Paid losses and loss adjustment expenses
$
428,874


 
$
439,411


 
$
1,757,260


 
$
1,708,817


Change in unpaid losses and loss adjustment expenses
29,905


 
(5,088
)
 
91,817


 
(29,393
)
Total losses and loss adjustment expenses
$
458,779


 
$
434,323


 
$
1,849,077


 
$
1,679,424


 
 
 
 
 
 
 
 
Estimated net (favorable) adverse development in prior year loss reserves, net
of related adjustments
 
 
 
 
 
 
 
Net impact on underwriting results:
 
 
 
 
 
 
 
Insurance
$
(9,437
)
 
$
(2,884
)
 
$
(44,087
)
 
$
(35,702
)
Reinsurance
(63,192
)
 
(63,200
)
 
(261,519
)
 
(218,034
)
Mortgage
858


 
(438
)
 
(1,005
)
 
(438
)
Total
$
(71,771
)
 
$
(66,522
)
 
$
(306,611
)
 
$
(254,174
)
Impact on losses and loss adjustment expenses:
 
 
 
 
 
 
 
Insurance
$
(12,322
)
 
$
(6,649
)
 
$
(58,677
)
 
$
(45,148
)
Reinsurance
(66,785
)
 
(63,607
)
 
(267,314
)
 
(217,911
)
Mortgage
858


 
(983
)
 
(911
)
 
(983
)
Total
$
(78,249
)
 
$
(71,239
)
 
$
(326,902
)
 
(264,042
)
Impact on acquisition expenses:
 
 
 
 
 
 
 
Insurance
$
2,885


 
$
3,765


 
$
14,590


 
$
9,446


Reinsurance
3,593


 
407


 
5,795


 
(123
)
Mortgage
—


 
545


 
(94
)
 
545


Total
$
6,478


 
$
4,717


 
$
20,291


 
$
9,868


Impact on combined ratio:
 
 
 
 
 
 
 
Insurance
(1.8
)%
 
(0.6
)%
 
(2.2
)%
 
(1.9
)%
Reinsurance
(20.7
)%
 
(19.0
)%
 
(20.4
)%
 
(17.9
)%
Mortgage
1.7
 %
 
(3.1
)%
 
(0.5
)%
 
(0.9
)%
Total
(8.3
)%
 
(7.9
)%
 
(8.8
)%
 
(8.1
)%
Impact on loss ratio:
 
 
 
 
 
 
 
Insurance
(2.4
)%
 
(1.3
)%
 
(2.9
)%
 
(2.4
)%
Reinsurance
(21.8
)%
 
(19.2
)%
 
(20.9
)%
 
(17.9
)%
Mortgage
1.7
 %
 
(6.9
)%
 
(0.5
)%
 
(1.9
)%
Total
(9.0
)%
 
(8.5
)%
 
(9.4
)%
 
(8.4
)%
Impact on acquisition expense ratio:
 
 
 
 
 
 
 
Insurance
0.6
 %
 
0.7
 %
 
0.7
 %
 
0.5
 %
Reinsurance
1.1
 %
 
0.2
 %
 
0.5
 %
 
—
 %
Mortgage
—
 %
 
3.8
 %
 
—
 %
 
1.0
 %
Total
0.7
 %
 
0.6
 %
 
0.6
 %
 
0.3
 %
 
 
 
 
 
 
 
 
Estimated net losses incurred from current accident year catastrophic events (2)
 
 
 
 
 
 
 
Insurance
$
5,671


 
$
2,203


 
$
13,982


 
$
21,563


Reinsurance
14,237


 
14,583


 
42,145


 
62,188


Total
$
19,908


 
$
16,786


 
$
56,127


 
$
83,751


Impact on combined ratio:
 
 
 
 
 
 
 
Insurance
1.1
 %
 
0.4
 %
 
0.7
 %
 
1.1
 %
Reinsurance
4.7
 %
 
4.4
 %
 
3.3
 %
 
5.1
 %
Total
2.3
 %
 
2.0
 %
 
1.6
 %
 
2.7
 %



(1)
Excludes amounts related to the ‘other’ segment.

(2)
Equals estimated losses from catastrophic events occurring in the current
accident year, net of reinsurance and reinstatement premiums. Amounts shown for
the insurance segment are for named catastrophic events only. Amounts shown for
the reinsurance segment include (i) named events with over $5 million of losses
incurred by its Bermuda and Europe operations and (ii) all catastrophe losses
incurred by its U.S. operations. Amounts not applicable for the mortgage
segment.




6

--------------------------------------------------------------------------------




Segment Information


The following section provides analysis on the Company’s 2014 fourth quarter
performance by operating segment. For additional details regarding the Company’s
operating segments, please refer to the Company’s Financial Supplement dated
December 31, 2014.


Insurance Segment
 
Three Months Ended December 31,
(U.S. dollars in thousands)
2014
 
2013
 
% Change
 
 
 
 
 
 
Gross premiums written
$
699,109


 
$
636,949


 
9.8


Net premiums written
483,176


 
440,707


 
9.6


Net premiums earned
512,770


 
493,264


 
4.0


Underwriting income
22,856


 
18,653


 
22.5


 
 
 
 
 
 
Underwriting Ratios
 
 
 
 
% Point Change
Loss ratio
63.3
 %
 
62.4
 %
 
0.9


Acquisition expense ratio
15.8
 %
 
17.0
 %
 
(1.2
)
Other operating expense ratio
16.6
 %
 
16.9
 %
 
(0.3
)
Combined ratio
95.7
 %
 
96.3
 %
 
(0.6
)
 
 
 
 
 
 
Catastrophic activity and prior year development:
 
 
 
 
 
Current accident year catastrophic events, net of
 
 
 
 
 
reinsurance and reinstatement premiums
1.1
 %
 
0.4
 %
 
0.7


Net (favorable) adverse development in prior year loss
 
 
 
 
 
reserves, net of related adjustments
(1.8
)%
 
(0.6
)%
 
(1.2
)
Combined ratio excluding such items
96.4
 %
 
96.5
 %
 
(0.1
)



Gross premiums written by the insurance segment in the 2014 fourth quarter were
9.8% higher than in the 2013 fourth quarter and net premiums written were 9.6%
higher than in the 2013 fourth quarter. The growth in net premiums written
primarily resulted from increases in professional lines, excess and surplus
casualty and alternative markets, partially offset by a decrease in construction
and national accounts. The growth in professional lines primarily reflected
increases in small and medium sized international accounts. The increase in
excess and surplus casualty business primarily resulted from contract binding
business and reflected additional product lines and a high retention ratio while
growth in alternative markets reflected new accounts resulting from a renewal
rights agreement entered into in the 2014 second quarter, growth in existing
accounts and new business. Net premiums written for construction and national
accounts was impacted by a 2014 regulatory change in the accounting for New York
workers’ compensation surcharges.


Net premiums earned by the insurance segment in the 2014 fourth quarter were
4.0% higher than in the 2013 fourth quarter, and reflect changes in net premiums
written over the previous five quarters.


The 2014 fourth quarter loss ratio reflected 1.1 points of current year
catastrophic activity, compared to 0.4 points in the 2013 fourth quarter.
Estimated net favorable development in prior year loss reserves, before related
adjustments, reduced the loss ratio by 2.4 points in the 2014 fourth quarter,
compared to 1.3 points in the 2013 fourth quarter. The estimated net favorable
development in the 2014 fourth quarter primarily resulted from better than
expected claims emergence in short-tail business from more recent accident
years.


The underwriting expense ratio was 32.4% in the 2014 fourth quarter, compared to
33.9% in the 2013 fourth quarter. The acquisition expense ratio was 15.8% in the
2014 fourth quarter, compared to 17.0% in the 2013 fourth quarter. The higher
ratio in the 2013 fourth quarter primarily resulted from the accounting for New
York workers’ compensation surcharges noted above. The comparison of the 2014
fourth quarter and 2013 fourth quarter acquisition expense ratios is also
influenced by, among other things, the mix and type of business written and
earned and the level of ceding commissions. In addition, the 2014 fourth quarter
ratio was impacted by changes in development of prior year loss reserves which
increased the 2014 fourth quarter commission expense ratio by 0.6 points,
compared to 0.7 points recorded in the 2013 fourth quarter. The operating
expense ratio was 16.6% in the 2014 fourth quarter, compared to 16.9% in the
2013 fourth quarter, primarily reflecting growth in net premiums earned.

7

--------------------------------------------------------------------------------




Reinsurance Segment
 
Three Months Ended December 31,
(U.S. dollars in thousands)
2014
 
2013
 
% Change
 
 
 
 
 
 
Gross premiums written
$
314,604


 
$
299,818


 
4.9


Net premiums written
268,973


 
287,779


 
(6.5
)
Net premiums earned
305,805


 
331,929


 
(7.9
)
Underwriting income
89,902


 
103,599


 
(13.2
)
 
 
 
 
 
 
Underwriting Ratios
 
 
 
 
% Point Change
Loss ratio
38.8
 %
 
38.6
 %
 
0.2


Acquisition expense ratio
20.2
 %
 
20.1
 %
 
0.1


Other operating expense ratio
12.3
 %
 
11.6
 %
 
0.7


Combined ratio
71.3
 %
 
70.3
 %
 
1.0


 
 
 
 
 
 
Catastrophic activity and prior year development:
 
 
 
 
 
Current accident year catastrophic events, net of
 
 
 
 
 
reinsurance and reinstatement premiums
4.7
 %
 
4.4
 %
 
0.3


Net (favorable) adverse development in prior year loss
 
 
 
 
 
reserves, net of related adjustments
(20.7
)%
 
(19.0
)%
 
(1.7
)
Combined ratio excluding such items
87.3
 %
 
84.9
 %
 
2.4





Gross premiums written by the reinsurance segment in the 2014 fourth quarter
were 4.9% higher than in the 2013 fourth quarter, while net premiums written
were 6.5% lower than in the 2013 fourth quarter. The differential in gross
versus net premiums written primarily reflects retrocessions of premiums to
Watford Re (included in the ‘other’ segment) in the 2014 fourth quarter. The
lower level of net premiums written reflected decreases in casualty and other
specialty lines, partially offset by growth in property excluding property
catastrophe business discussed below. The decrease in casualty business
primarily resulted from a 2013 fourth quarter portfolio in from a large U.S.
professional liability quota share contract of $44.4 million, along with
cessions to Watford Re in the 2014 fourth quarter. The decrease in other
specialty business reflected a lower level of premiums related to a multi-line
quota share reinsurance agreement entered into in the 2013 third quarter which
was not expected to, and did not, recur in 2014. In addition, other specialty
premiums reflected a reduction in motor business. As discussed earlier in this
release, the Company entered into a 90% whole account quota share retrocession
arrangement of Gulf Re’s net liabilities and a portfolio transfer of all of Gulf
Re’s existing business (both unearned premium and loss reserves), effective as
of October 1, 2014. The growth in property excluding property catastrophe
business in the 2014 fourth quarter primarily resulted from the unearned premium
portfolio transfer from Gulf Re of $50.2 million.


Net premiums earned in the 2014 fourth quarter were 7.9% lower than in the 2013
fourth quarter, and primarily reflect changes in net premiums written over the
previous five quarters, including the mix and type of business written.


The 2014 fourth quarter loss ratio reflected 4.7 points of current year
catastrophic activity, compared to 4.7 points of catastrophic activity in the
2013 fourth quarter. Estimated net favorable development in prior year loss
reserves, before related adjustments, reduced the loss ratio by 21.8 points in
the 2014 fourth quarter, compared to 19.2 points in the 2013 fourth quarter. The
estimated net favorable development in the 2014 fourth quarter primarily
resulted from better than expected claims emergence in short-tail business from
more recent underwriting years and in longer-tail business, primarily from older
underwriting years. The balance of the increase in the 2014 fourth quarter loss
ratio primarily resulted from changes in the mix of net premiums earned,
including a lower contribution from property catastrophe business than in the
2013 fourth quarter.


The underwriting expense ratio was 32.5% in the 2014 fourth quarter, compared to
31.7% in the 2013 fourth quarter. The acquisition expense ratio for the 2014
fourth quarter was 20.2%, compared to 20.1% for the 2013 fourth quarter. The
2014 fourth quarter acquisition expense ratio was impacted by changes in
development of prior year loss reserves which increased the ratio by 1.1 points,
compared to 0.2 points for the 2013 fourth quarter. The comparison of the
acquisition expense ratios in each period is influenced by, among other things,
the mix and type of business written and earned and the level of ceding
commissions. The operating expense ratio for the 2014 fourth quarter was 12.3%,
compared to 11.6% in the 2013 fourth quarter, primarily reflecting the lower
level of net premiums earned.

8

--------------------------------------------------------------------------------




Mortgage Segment
 
Three Months Ended December 31,
(U.S. dollars in thousands)
2014
 
2013
 
% Change
 
 
 
 
 
 
Gross premiums written
$
57,584


 
$
20,435


 
181.8


Net premiums written
52,687


 
20,435


 
157.8


Net premiums earned
51,029


 
14,173


 
260.0


Underwriting income
1,542


 
6,066


 
(74.6
)
 
 
 
 
 
 
Underwriting Ratios
 
 
 
 
% Point Change
Loss ratio
30.8
%
 
(10.8
)%
 
41.6


Acquisition expense ratio
32.9
%
 
46.2
 %
 
(13.3
)
Other operating expense ratio
36.9
%
 
23.6
 %
 
13.3


Combined ratio
100.6
%
 
59.0
 %
 
41.6


 
 
 
 
 
 
Net (favorable) adverse development in prior year loss
 
 
 
 
 
reserves, net of related adjustments
1.7
%
 
(3.1
)%
 
4.8


Combined ratio excluding prior year development
98.9
%
 
62.1
 %
 
36.8





The mortgage segment includes the results of Arch MI U.S., a leading provider of
mortgage insurance products and services to the U.S. marketplace, which was
acquired in January 2014, along with the Company’s other global mortgage
insurance, reinsurance and risk-sharing products.


Net premiums written in the 2014 fourth quarter included $25.3 million of
business underwritten by Arch MI U.S., compared to $32.2 million in the 2014
third quarter. The lower sequential level of net premiums written primarily
resulted from a lower level of lender paid mortgage insurance (“LPMI”) single
business than in the 2014 third quarter. In addition, net premiums written for
the 2014 fourth quarter included $7.7 million from the 100% quota share
indemnity reinsurance agreement with PMI for performing certificates of
insurance that were issued by PMI from 2009 to 2011, while premiums on
reinsurance treaties covering U.S. and international mortgages were
substantially unchanged.


Net premiums earned for the 2014 fourth quarter were substantially higher than
in the 2013 fourth quarter, reflecting the contribution of Arch MI U.S. business
along with an increase from the mortgage segment’s quota share reinsurance
business.


The loss ratio for the 2014 fourth quarter continues to reflect relatively low
levels of reported delinquencies and a higher contribution from Arch MI U.S.
while the 2013 fourth quarter loss ratio reflected favorable development in
current year and prior year loss reserves on certain U.S. mortgage reinsurance
business. This also resulted in an increase to the acquisition expense ratio for
the 2013 fourth quarter. The acquisition expense ratio for the 2014 fourth
quarter increased sequentially from 22.6% in the 2014 third quarter, reflecting
a higher level of costs related to certain U.S. mortgage reinsurance business.
The operating expense ratio and overall underwriting expense ratio are expected
to stay at elevated levels until Arch MI U.S. reaches scale.


At December 31, 2014, the mortgage segment’s risk-in-force of $10.1 billion
consisted of $5.6 billion from Arch MI U.S. and an additional $4.5 billion
through the mortgage segment’s reinsurance and risk-sharing operations. Arch MI
U.S. generated $1.36 billion of new insurance written (“NIW”) during the 2014
fourth quarter, primarily for credit union clients. For additional information
on the mortgage segment, please refer to the Company’s Financial Supplement.
 





9

--------------------------------------------------------------------------------




Cautionary Note Regarding Forward-Looking Statements


The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a “safe
harbor” for forward-looking statements. This release or any other written or
oral statements made by or on behalf of the Company may include forward-looking
statements, which reflect the Company’s current views with respect to future
events and financial performance. All statements other than statements of
historical fact included in or incorporated by reference in this release are
forward-looking statements. Forward-looking statements, for purposes of the
PSLRA or otherwise, can generally be identified by the use of forward-looking
terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,”
“believe” or “continue” and similar statements of a future or forward-looking
nature or their negative or variations or similar terminology.


Forward-looking statements involve the Company’s current assessment of risks and
uncertainties. Actual events and results may differ materially from those
expressed or implied in these statements. Important factors that could cause
actual events or results to differ materially from those indicated in such
statements are discussed below and elsewhere in this release and in the
Company’s periodic reports filed with the Securities and Exchange Commission
(the “SEC”), and include:


•
the Company’s ability to successfully implement its business strategy during
“soft” as well as “hard” markets;

•
acceptance of the Company’s business strategy, security and financial condition
by rating agencies and regulators, as well as by brokers and its insureds and
reinsureds;

•
the Company’s ability to maintain or improve its ratings, which may be affected
by its ability to raise additional equity or debt financings, by ratings
agencies’ existing or new policies and practices, as well as other factors
described herein;

•
general economic and market conditions (including inflation, interest rates,
foreign currency exchange rates, prevailing credit terms and the depth and
duration of a recession) and conditions specific to the reinsurance and
insurance markets (including the length and magnitude of the current “soft”
market) in which the Company operates;

•
competition, including increased competition, on the basis of pricing, capacity,
coverage terms or other factors;

•
developments in the world’s financial and capital markets and the Company’s
access to such markets;

•
the Company’s ability to successfully enhance, integrate and maintain operating
procedures (including information technology) to effectively support its current
and new business;

•
the loss of key personnel;

•
the integration of businesses the Company has acquired or may acquire into its
existing operations;

•
accuracy of those estimates and judgments utilized in the preparation of the
Company’s financial statements, including those related to revenue recognition,
insurance and other reserves, reinsurance recoverables, investment valuations,
intangible assets, bad debts, income taxes, contingencies and litigation, and
any determination to use the deposit method of accounting, which for a
relatively new insurance and reinsurance company, like the Company, are even
more difficult to make than those made in a mature company since relatively
limited historical information has been reported to the Company through December
31, 2014;

•
greater than expected loss ratios on business written by the Company and adverse
development on claim and/or claim expense liabilities related to business
written by its insurance and reinsurance subsidiaries;

•
severity and/or frequency of losses;

•
claims for natural or man-made catastrophic events in the Company’s insurance or
reinsurance business could cause large losses and substantial volatility in its
results of operations;

•
acts of terrorism, political unrest and other hostilities or other unforecasted
and unpredictable events;

•
availability to the Company of reinsurance to manage its gross and net exposures
and the cost of such reinsurance;

•
the failure of reinsurers, managing general agents, third party administrators
or others to meet their obligations to the Company;


10

--------------------------------------------------------------------------------




•
the timing of loss payments being faster or the receipt of reinsurance
recoverables being slower than anticipated by the Company;

•
the Company’s investment performance, including legislative or regulatory
developments that may adversely affect the fair value of the Company’s
investments;

•
the impact of the continued weakness of the U.S., European countries and other
key economies, projected budget deficits for the U.S., European countries and
other governments and the consequences associated with possible additional
downgrades of securities of the U.S., European countries and other governments
by credit rating agencies, and the resulting effect on the value of securities
in the Company’s investment portfolio as well as the uncertainty in the market
generally;

•
the volatility of the Company’s shareholders’ equity from foreign currency
fluctuations, which could increase due to the Company not matching portions of
its projected liabilities in foreign currencies with investments in the same
currencies in current and future periods.

•
losses relating to aviation business and business produced by a certain managing
underwriting agency for which the Company may be liable to the purchaser of its
prior reinsurance business or to others in connection with the May 5, 2000 asset
sale described in the Company’s periodic reports filed with the SEC;

•
changes in accounting principles or policies or in the Company’s application of
such accounting principles or policies;

•
changes in the political environment of certain countries in which the Company
operates, underwrites business or invests;

•
statutory or regulatory developments, including as to tax policy matters and
insurance and other regulatory matters such as the adoption of proposed
legislation that would affect Bermuda-headquartered companies and/or
Bermuda-based insurers or reinsurers and/or changes in regulations or tax laws
applicable to the Company, its subsidiaries, brokers or customers; and

•
the other matters set forth under Item 1A “Risk Factors”, Item 7 “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
other sections of the Company’s Annual Report on Form 10-K, as well as the other
factors set forth in the Company’s other documents on file with the SEC, and
management’s response to any of the aforementioned factors.



All subsequent written and oral forward-looking statements attributable to the
Company or persons acting on its behalf are expressly qualified in their
entirety by these cautionary statements. The foregoing review of important
factors should not be construed as exhaustive and should be read in conjunction
with other cautionary statements that are included herein or elsewhere. The
Company undertakes no obligation to publicly update or revise any
forward-looking statement, whether as a result of new information, future events
or otherwise.


Comment on Regulation G


Throughout this release, the Company presents its operations in the way it
believes will be the most meaningful and useful to investors, analysts, rating
agencies and others who use the Company’s financial information in evaluating
the performance of the Company. This presentation includes the use of after-tax
operating income or loss available to Arch common shareholders, which is defined
as net income available to Arch common shareholders, excluding net realized
gains or losses, net impairment losses recognized in earnings, equity in net
income or loss of investment funds accounted for using the equity method and net
foreign exchange gains or losses, net of income taxes. The presentation of
after-tax operating income or loss available to Arch common shareholders is a
“non-GAAP financial measure” as defined in Regulation G. The reconciliation of
such measure to net income available to Arch common shareholders (the most
directly comparable GAAP financial measure) in accordance with Regulation G is
included on page 2 of this release.


The Company believes that net realized gains or losses, net impairment losses
recognized in earnings, equity in net income or loss of investment funds
accounted for using the equity method and net foreign exchange gains or losses
in any particular period are not indicative of the performance of, or trends in,
the Company’s business performance. Although net realized gains or losses, net
impairment losses recognized in earnings, equity in net income or loss of

11

--------------------------------------------------------------------------------




investment funds accounted for using the equity method and net foreign exchange
gains or losses are an integral part of the Company’s operations, the decision
to realize investment gains or losses, the recognition of the change in the
carrying value of investments accounted for using the fair value option in net
realized gains or losses, the recognition of net impairment losses, the
recognition of equity in net income or loss of investment funds accounted for
using the equity method and the recognition of foreign exchange gains or losses
are independent of the insurance underwriting process and result, in large part,
from general economic and financial market conditions. Furthermore, certain
users of the Company’s financial information believe that, for many companies,
the timing of the realization of investment gains or losses is largely
opportunistic. In addition, net impairment losses recognized in earnings on the
Company’s investments represent other-than-temporary declines in expected
recovery values on securities without actual realization. The use of the equity
method on certain of the Company’s investments in certain funds that invest in
fixed maturity securities is driven by the ownership structure of such funds
(either limited partnerships or limited liability companies). In applying the
equity method, these investments are initially recorded at cost and are
subsequently adjusted based on the Company’s proportionate share of the net
income or loss of the funds (which include changes in the fair value of the
underlying securities in the funds). This method of accounting is different from
the way the Company accounts for its other fixed maturity securities and the
timing of the recognition of equity in net income or loss of investment funds
accounted for using the equity method may differ from gains or losses in the
future upon sale or maturity of such investments. Due to these reasons, the
Company excludes net realized gains or losses, net impairment losses recognized
in earnings, equity in net income or loss of investment funds accounted for
using the equity method and net foreign exchange gains or losses from the
calculation of after-tax operating income or loss available to Arch common
shareholders.


The Company believes that showing net income available to Arch common
shareholders exclusive of the items referred to above reflects the underlying
fundamentals of the Company’s business since the Company evaluates the
performance of and manages its business to produce an underwriting profit. In
addition to presenting net income available to Arch common shareholders, the
Company believes that this presentation enables investors and other users of the
Company’s financial information to analyze the Company’s performance in a manner
similar to how the Company’s management analyzes performance. The Company also
believes that this measure follows industry practice and, therefore, allows the
users of the Company’s financial information to compare the Company’s
performance with its industry peer group. The Company believes that the equity
analysts and certain rating agencies which follow the Company and the insurance
industry as a whole generally exclude these items from their analyses for the
same reasons.



12